 1
 2
                                                               JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   ADRIANA H.,                             Case No. 2:18-cv-10246-JC
12                      Plaintiff,
                                             JUDGMENT
13                 v.
14
     ANDREW SAUL, Commissioner
15   of Social Security Administration,
16                 Defendant.
17
18
          IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19
     Social Security Administration is AFFIRMED.
20
21
     DATED: October 31, 2019
22
23
                                     _______________/s/______________________
24
                                     Honorable Jacqueline Chooljian
25                                   UNITED STATES MAGISTRATE JUDGE
26
27
28
